Citation Nr: 9913993	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-13 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for asthma/respiratory 
condition and skin rash on a direct basis or presumptively as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1970.

This appeal arose from an October 1996 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for asthma/respiratory condition and skin rash on 
a direct basis or presumptively as secondary to exposure to 
Agent Orange.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  The veteran currently is not shown to have a respiratory 
disability, asthma and a skin condition recognized by the VA 
as etiologically related to exposure to herbicide agents in 
Vietnam.

3.  The claims of entitlement to service connection for a 
respiratory disability, a skin condition, and asthma, on a 
direct basis, or as the result of exposure to Agent Orange, 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
respiratory disability, a skin condition, and asthma under 
any theory of entitlement are not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

A chronic, tropical or prisoner- of-war-related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than one 
listed in the 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.307(a) (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam Era. "Service in the 
Republic of Vietnam" includes service in the waters off shore 
and service in other locations if the conditions of service 
involved duty or visitations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii) 
(1998) are met, even though there is no record of such 
disease during service provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307(d) (1998) are also satisfied: 
Chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea) and soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed in 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's DD214 reveals of period active service from May 
1967 to February 1970.  Service awards confirm active service 
in the Republic of Vietnam during the Vietnam Era.

The veteran's May 1967 entrance examination reveals no 
pertinent abnormalities.

The veteran's January 1970 discharge examination, for the 
purpose of administrative separation processing under the 
provisions of AR 635-212 due to a mental disorder, reveals no 
pertinent abnormalities.

A February 1970 service medical record (SMR) entry reveals 
the veteran's complaint of a sore throat.  The examiner's 
impression was upper respiratory infection.  Enlarged tonsils 
were noted.  The veteran was treated with medication and bed 
rest.  A day later the veteran was noted to feel better.

The veteran's September 1993 statement includes his stated 
belief that problems with asthma or a respiratory condition, 
and a rash, were related to Agent Orange.

The RO submitted two October 1993 letters to the veteran, 
which requested service or post-service evidence of treatment 
for claimed disabilities due to Agent Orange.  One letter 
noted that the service department had been unable to locate 
records of treatment for asthma, respiratory problems, rash 
and sleeping.

The veteran reported in a November 1993 statement that his 
breathing problems started during August 1969.  While at home 
during April 1970 his breathing problems continued.  Since he 
did not know about VAMC treatment options he went to the 
Athens Park Hospital (and provided the address), a private 
medical facility.  He received a shot from the doctor on duty 
to relieve tightness in his chest and resume his breathing.  
This was not long after his coming home from Vietnam.  He 
could not recall the name of the doctor.  The veteran further 
reported that he received treatment for his rash and sleeping 
problems at the Loma Linda VAMC and Kaiser Hospital.

The RO's December 1993 letter to the veteran requested that 
the veteran provide the address of the private medical 
facility where he received treatment for his claimed 
disabilities, including the dates of treatment.   A VA Form 
21-4142 was enclosed.

A January 1994 RO request sent to the Loma Linda VAMC 
included remarks wherein the veteran alleged treatment at the 
VAMC from 1970 to date, and requested all available 
outpatient treatment reports (OPTR) from 1970 to date.  The 
Loma Linda VAMC included a response with an indication that 
they mailed OPTR dated from March 1989 to April 1991.   The 
submitted OPTR included: Objective findings, dated April 
1989, including head and neck, (illegible) cephalis, clear 
lungs that were normal to percussion and no wheezes, dry and 
coarse skin that was a slightly raised rash of anterior neck; 
a September 1989 noted diagnosis of skin rashes; an October 
1989 letter pertaining to the veteran's participation in the 
VA Agent Orange Registry, and evaluation results that 
revealed skin rashes off and on in the past, the veteran's 
failure to report for a scheduled Dermatology Clinic 
evaluation, and examination and laboratory tests results that 
suggested no reason to be concerned about possible adverse 
health effects resulting from exposure to Agent Orange; and 
an April 1991 entry of the veteran's complaint of facial acne 
and neck rash, with a noted impression of acne vulgaris.

A March 1994 RO letter sent to the veteran requested evidence 
of disabilities claimed to be due to Agent Orange exposure.

The RO submitted an additional January 1994 request sent to 
the Loma Linda VAMC, which requested records of treatment 
from 1970 to date unspecified.  

The Loma Linda VAMC responded with a letter dated November 
1991, from the Loma Linda VAMC, which pertains to the 
veteran's participation in the VA Agent Orange Registry, and 
included the following results: The VAMC reported evaluation 
revealed a history of an unrelated disorder; that the veteran 
was examined at their Preventive Medicine Clinic on April 
1991; and that a Dermatology Clinic appointment had been 
arranged on April 1991, for skin eruptions on the veteran's 
neck.  The remainder of the examination was essentially with 
normal limits.  The letter further noted that the results of 
the examination and laboratory tests suggested that the 
veteran had no reason to be concerned about possible health 
effects resulting from exposure to Agent Orange.  Medical 
reports associated with the examination, in pertinent part, 
noted a history of bronchial spasm (possible asthma); the 
veteran's attribution of complaints to exposure to Agent 
Orange, with no evidence of neoplasia; noted the veteran's 
chief complaints of jungle rot on feet, night sweats, 
breathing difficulties, and recurrent facial and neck aches.  
Upon examination, the veteran's head and neck were within 
normal limits; lungs were clear and skin was within normal 
limits.  A noted April 1991 diagnosis included folliculitis 
anterior neck.  This finding was also noted in a March 1991 
report as a history of possible folliculitis anterior neck 
and history of asthma.

A June 1994 RO deferred rating decision reported the 
veteran's failure to report for a scheduled examination and 
failure to respond to a March 1994 letter.  

A June 1994 RO letter sent to the veteran reported that the 
veteran's claim had been denied due to his failure to report 
for a scheduled examination, and that no further action would 
be taken unless they were notified of his willingness to 
report for an examination.

The veteran submitted a July 1995 letter that expressed his 
difficulties tracking his claim, and expressed his desire to 
add an additional claim associated with a mental disorder.

An August 1995 RO letter sent to the veteran provided an 
explanation of how service connection is established, and the 
need for additional evidence of treatment during service and 
since service discharge.

The veteran's Consent to Release Form, dated September 1995, 
in pertinent part, reported treatment for bed sweats and 
breathing difficulties at Athens Park Hospital, a private 
medical facility, covering a period of 1970 to 1972, and 
treatment for sleeping difficulties at Kaiser Hospital from 
June 1989 to September 1995.  The veteran noted that the 
Athens Park Hospital had been closed down.

Kaiser Hospital submitted January 1996 treatment reports that 
pertained to disorders not associated with breathing, 
sleeping or skin problems.

The RO's March 1996 "Report of Contact" noted the veteran's 
non-response to Agent Orange letter of March 1994 and history 
of no show for VA examinations.

On March 1996, the RO received medical treatment reports from 
Kaiser Hospital, covering a period of January 1989 to August 
1994.  Most of these reports pertain to unrelated treatment.  
A January 1989 entry reveals a notation of rash on neck, dry 
scaly, round and slightly raised.  Also noted is a (?) 
(illegible), and the veteran's treatment with cream.  A 
September 1992 entry reveals radiographic results that show 
clear lungs and noted assessment of bronchiolitis.  An April 
1993 Sinus Bradycardia abnormal ECG is noted.  

The veteran's January 1997 notice of disagreement (NOD) 
reiterates report of continues treatment respiratory 
problems, treated with shots at Athens Park Hospital from 
1970, and its subsequent closure.  The veteran also 
referenced a sentence contained in the RO's October 1996 
rating decision, which stated that "There is evidence 
available to show a respiratory condition associated with 
herbicide exposure."

The RO March 1997 statement of the case (SOC) noted its error 
in reference to the veteran's January 1997 NOD.  The RO 
indicated that the identified sentence should have read, 
"There is no evidence available to show a respiratory 
condition associated with herbicide exposure."

During the veteran's July 1997 VA examination, his reports of 
being diagnosed with asthma in 1970 and subsequent treatment 
with shots at Athens Park Hospital over a three-year period 
are noted.  The veteran complained of chest tightness, 
without shortness of breath, allergies and denied use of 
inhalers.  The veteran also reported treatment for bronchitis 
in 1980 at Kaiser, and reported recurrent episodes once a 
year that were treated with antibiotics.  The veteran history 
of smoking a half pack of cigarettes daily for thirty years 
is also noted.  Objective findings included finding an 
unrelated scar on his skin; head, face and neck were within 
normal limits; respiratory systems included lungs that were 
clear to percussion and auscultation, no rhonchi, rales or 
wheezing, and no use of accessory muscles.  The examiner's 
diagnoses, in pertinent part, included historical asthma 
(refer to Pulmonary function test); and historical chronic 
bronchitis without any clinical evidence of active disease at 
this time.  

The veteran's August 1997 VA mental disorders examination 
included diagnoses of Axis III, Asthma, respiratory disorder 
per history.  The examiner's summary also noted the veteran's 
historical reports of asthma and respiratory disorders for 
which he claimed Agent Orange connection. 

An August 1997 interpretation of the veteran's Pulmonary 
Function Test noted a mild reduction in forced vital capacity 
(FVC), with marked hyperinflation and air-trapping consistent 
with obstructive airway disease.  The degree of air trapping 
was noted to be out of proportion to observed flow rate 
limitation.  Clinical correlation was recommended.

The Director for Research of Unit Records (CRUR), Department 
of the Army, in a letter dated July 1998, could not document 
that the veteran was a perimeter guard.  They could only 
verify, by his DA Form 20 that he was a radio repair 
specialist assigned to an artillery unit during his Vietnam 
tour.

The veteran then provided testimony during March 1999 Board 
VideoConference, during which time the veteran testified that 
he presently had asthma and immediately after service, but 
not during service.  Board VideoConference Transcript (BVC 
T.) at 3.  He received treatment for asthma at the Athens 
Park Hospital for approximately ten years from 1970.  BVC T. 
at 4-5.  By 1989, he then received treatment at a VA in Long 
Beach, California, during which time his asthma was 
considered full-blown.  BVC T. at 5-6.  The veteran then 
testified that he did not have any disabilities during 
service, except strep throat.  BVC T. at 6.  His skin 
disorder occurred immediately after service, and resulted in 
treatment with salve at the Athens Park Hospital.  BVC T. at 
6.   The veteran testified that he did not have much of a 
problem with a skin disorder presently, but it occurs over 
the years.  BVC T. at 7.  The veteran stated that he was 
directly exposed to Agent Orange while performing Tower guard 
duties in Vietnam as he watch helicopters spray.  BVC T. at 
7-8.  The veteran stated that the private physicians at 
Athens Park Hospital did not mention a diagnosis or label for 
his skin problem, except for mentioning a rash.  In response 
to his representative's question as to whether his breathing 
problem was labeled as asthma, the veteran stated, "Well I'd 
say asthma. It was like shortness of breath.  It was like a 
shortness of breath, I just couldn't catch my breath."  BVC 
T. at 11.  The veteran thought he had allergy shots for his 
breathing problems. BVC T. at 11.  The veteran stated that 
while working at the VAMC at Loma Linda, went to an Agent 
Orange program, and that's how he found out more about seeing 
doctors in 1989 or 1993.  BVC T. at 14.  He went to the Loma 
Linda VAMC in 1989 or 1993, for breathing and dermatology.  
BVC T. at 14.   


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If, as in the veteran's case, a claimant fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to herbicides including Agent Orange, the Board of 
Veterans' Appeals (Board) observes initially that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to the veteran's claimed disabilities.  38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (1998).  A 
review of the evidentiary record shows that the veteran 
served in the Republic of Vietnam.  The RO has presumed 
exposure to Agent Orange.  In McCartt v. West, 12 Vet. App. 
164 (1999), however, the Court held that 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii), only permit the presumption 
of exposure to herbicides where the claimant has developed 
one of the enumerated diseases.  The post-service medical 
records indicate the veteran has been treated for his claimed 
disabilities at various times.  However, none of these 
conditions or disabilities, as diagnosed, is one of the 
diseases listed in 38 C.F.R. § 3.309(e) (1998).  The veteran 
also is not shown to be suffering from chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) or soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi sarcoma or 
mesothelioma).  Thus, he is not entitled to a presumption for 
any of the claimed disorders as being etiologically related 
to exposure to herbicide agents used in Vietnam.  It is also 
questionable as to whether he may be presumed to have been 
exposed to herbicides, however, that point is effectively 
moot on this record.

The RO has clearly conveyed to the appellant the lack of 
evidence linking current disabilities to service, or of a 
presumed link between a current disability and exposure to 
herbicides.  More importantly, the results of the veteran's 
participation in VA Agent Orange Registry evaluations during 
October 1989 and April 1991, both of which included extensive 
examination and laboratory tests, clearly included 
notification to the veteran that such results negated any 
possible adverse health effects resulting from exposure to 
herbicides including Agent Orange.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) At, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet.App. 40 (1996).  
Where the issue involves medical causation, however, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211 (1993), 
Grottveit v. Brown, 5 Vet. App. at 93.

In that regard, the record shows medical evidence of what may 
be a current disability in the form of a mild reduction in 
the veteran's forced vital capacity, as noted during his July 
1997 VA examination.  Hence, he has a mild respiratory 
condition, and thus he has satisfied the first element of a 
well-grounded claim as to that disorder.  With respect to the 
skin rash and asthma, service medical records show no 
treatment or complaints associated with skin rash or asthma.  
The post-service medical evidence submitted by the claimant 
provides prior possible diagnoses and actual diagnoses of 
these conditions at various times, none of which indicated 
that such conditions were productive of any disability.  The 
Board finds nothing in this record that would indicate that 
disability due to skin rash and asthma could be presumed.  
Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability."  Rabideau v. Derwinski, supra; Brammer v. 
Derwinski, supra.  The Board further finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case with regard to skin rash and asthma.    

With respect to the second element of a well-grounded claim 
as to the disabilities at issue here, apart from the mild 
respiratory disability, the Board will assume without 
deciding that the claimant's evidentiary assertions could 
satisfy this element.  Even assuming that is the case, 
however, the claims clearly are not well grounded because 
there is no competent medical evidence of record linking any 
current diagnosis to disease or injury incurred or aggravated 
in service.  The Board has carefully considered the veteran's 
contentions on appeal, however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of disabilities and a relationship between 
those disabilities and his service.  Espiritu, 2 Vet. App. 
492 (1992).  His lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the veteran is competent to 
render a medical diagnosis or opinion.  

Nor would consideration of 38 C.F.R. § 3.303(b) avail the 
veteran.  There is no medical evidence to establish the 
presence of chronic disabilities in service or manifestations 
of such disabilities within any applicable presumptive 
period.  While the claimant is competent to describe 
manifestations of a disease or injury perceptible to a lay 
party, he is not competent to link such manifestation to an 
underlying disability that is itself not perceptible to a lay 
party.  In this regard, the Board references the veteran's 
March 1999 Board VideoConference testimony, wherein he 
specifically testified that his currently claimed 
disabilities did not manifest during service.  Further, the 
earliest manifestations of the veteran's claimed disabilities 
were identified with medical evidence on April 1989, 
approximately nineteen years after service discharge.  Thus, 
on the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claims for 
service connection plausible or possible.  38 U.S.C.A. § 
5107(a); see Grottveit at 92, Tirpak, at 610-11; and Murphy, 
1 Vet. App. at 81.

The Board's determination in this regard also has considered 
the RO's attempts to determine whether the veteran currently 
has disabilities as claimed.  It is clear, however, that as 
the veteran did not meet his initial burden to submit a well-
grounded claim, there are no additional obligations for VA to 
provide him with another examination. 

Further, obligations under 38 U.S.C.A. § 5103(a) to notify 
the claimant of evidence required to complete an application 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim (see 
Robinette v. Brown, 8 Vet. App. 69 (1995)), which depends 
further upon the Department having notice that relevant 
evidence may exist or could be obtained (see Franzen v. 
Brown, 9 Vet. App. 235 (1996)).  See also Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches only where 
there is an incomplete application which references other 
known and existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, supra (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  In this regard, nothing in the record suggests the 
existence of available evidence that might render plausible 
the claims that are not currently well grounded.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim.").

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, supra at 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. at 193.  Although where a claim is not well grounded, 
the VA does not have a statutory duty to assist the claimant 
in developing facts pertinent to the claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998) to advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, supra, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, the supplemental statement of the case and 
numerous RO letters sent to the veteran.  Although informed 
of the specific evidence required to support his claim, the 
veteran has relied solely on his lay assertions as to medical 
causation and private medical records and VA medical records 
that can not make his claim plausible and he has not provided 
any indication of the existence of additional evidence that 
would make his claim plausible.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application.


ORDER

Service connection for problems with a mild respiratory 
disability, asthma and a skin condition, including as a 
result of exposure to Agent Orange, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

